COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      In the Interest of I.L.M., a child

Appellate case number:    01-14-00801-CV

Trial court case number: 2013-04476J

Trial court:              314th District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Judge’s signature: _/s/ Jane Bland_
                   Acting for the Court

Panel consists of: Justices Keyes, Bland, and Massengale.


Date: April 14, 2015